In an action to recover damages for personal injuries, the appeal is from a judgment entered on a jury verdict dismissing the complaint. Appellant was alleged to have been injured when he fell on a pathway on property owned by respondents as a result of respondents’ negligence in having failed to secure a loose stone on the pathway. Judgment unanimously affirmed, with costs. No more than a question of fact was presented. It was proper to tax appellant with his inconsistent statements contained in his claim for workmen’s compensation (Nappi v. Falcon Truck Renting Corp., 286 App. Div. 123, affd. 1 N Y 2d 750). Present—Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.